DETAILED ACTION
Receipt is acknowledged of applicant’s request for continued examination and argument/remarks filed on January 10, 2021 and May 11, 2021, claims 1-20 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the same ground(s) of rejection. Applicant has amended claims 1, 11, and 19. 
	Per amendment of claims, the rejections of claims 1, 11, and 19 under 35 U.S.C. 112(b) had been withdrawn.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-5, 8-9, 11-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 2013/0054028 A1) in view of Hatao et al. (Patent No.: US 9,565,363 B1).

Regarding claims 1, 2, 11-12, and 19, Lee et al. disclose a system and method for controlling a robot having a non-transitory computer-readable medium (see par. 14), comprising:
a memory (e.g., storage system (11)) storing a control application (e.g., a plurality of software programs in the form of one or more computerized instructions stored in the storage system (11)) (see par. 14; Figure 2).
a processor (e.g., processor (12)) coupled to the memory (e.g., storage system (11)) (see par.14 Figure 2) and configured to:
generating motion capture data (e.g., image capturing device (2) configured to capture real time three dimensional (3D) image of an operator (M0)) based on one or more movements of an operator (e.g., to obtain motion data of the operator (M0), which can included operator’s movable joints – claims 2 an 12 limitations) (e.g., see par. 11, 13, 16-17 and Figures 1, 4);
processing the motion capture data to generate control signals for controlling the robot (e.g., a robot control system (10) configured to capture real-time three dimensional (3D) images of an operator (M0) and analyze the 3D images of the operator (M0) to obtain motion data of the operator (M0)) (see par. 11, 13 and 19; Figures 1, 2); and 
transmitting the control signals to the robot to cause the robot to mimic the one or more movements of the operator (e.g., the robot control system (10) configured to send a control command to the robot (M1) through the network (3), to control the robot (M1) to execute the same motions with the operator (M0) according to the motion data). 
However, Lee et al.’s invention fails to disclose generate, via a camera, a plurality of image frames that are captures as the robot mimics the one or more movements of the operator.
However, Hatao et al. teach a robot device and method having non-transitory computer-readable medium comprising a robot configured to be remotely controlled by a user’s input to capture images of the robot’s environment via an image capture device; wherein the input of the user can be body’s orientation / movement. For instance, as the user / teleoperator rotates his or her head, an orientation sensor detect the head movement and transmit the orientation measurement via a computer device to the robot device for moving according to the requested rotation and obtain images / video of the area of an environment (e.g., limitation: plurality of image frames that are captures as the robot mimics the one or more movements of the operator)  (see col. 1, lines 24-27; col. 2, lines 6-12; col. 5, lines 10-19; col. 6, lines 22-41; col. 13, lines 22-24; col. 14, lines 40-63; col. 15, lines 6-32; col. 19, line 60 – col. 20, line 7; Figure 9).   
As Lee et al.’s invention disclose a robot control system configured to send a control command to robot, through a network, to control the robot to execute the same motions of  an operator  according to the motion data and capture images of the robot’s environment via an image capture device and given the teaching of Hatao et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Lee et al.’s invention to incorporate, within the robot, an image capture device to capture images / video of the robot’s environment, while the robot is remotely controlled by a user body’s orientation / movement to perform various function to assist a user within a predetermined area. 
Doing so would enhance a system and method for controlling a robot having a non-transitory computer-readable medium configured to control a robot using human motion and capture images / video of the robot’s environment, while the robot is remotely controlled by a user body’s orientation / movement to perform various functions to assist a user within a predetermined area.  

Regarding claims 3, 13, and 20, Lee et al. disclose a system and method for controlling a robot having a non-transitory computer-readable medium (see par. 14), wherein processing the motion capture data to generate the control signals comprises:\
modeling a first set of dynamics of the operator that corresponds to the one or more movements (e.g., an image capturing module 101 captures the 3D images of the operator M0 in real-time using an image capturing device 2) (see par. 22); 
determining a second set of dynamics of the robot that corresponds to the one or more movements (e.g., a correlation module 101 determines different portions of the operator M0 in one of the 3D images according to the moveable joints of the robot M1, and correlates each of the determined portions with one of the moveable joints of the robot M1) (see par. 23); and 
generating the control signals based on the second set of dynamics (e.g., a control module 104 generates a control command according to the motion data of each of the determined portions, and sends the control command to the robot M1 through the network 3, to control each moveable joint of the robot M1 to implement a motion of a determined portion that is correlated with the moveable joint) (see par. 20 and 24). 

Regarding claims 4-5, 8, 14 and 16, Lee et al. disclose a system and method for controlling a robot having a non-transitory computer-readable medium (see par. 14), wherein causing the robot to mimic the one or more movements of the operator comprises actuating a set of joints included in the robot to perform an articulation sequence associated with the one or more movements (e.g., as shown in Figure 4, the operator M0 can be divided into portions S0, S1, S2, S3, S4, S5, and S6, and the robot M1 can have one or more moveable joints, such as S0', S1', S2', S3', S4', S5', and S6', where S0 is correlated with S0', S1 is correlated with S1', . . . , and S6 is correlated with S6'. The control module 104 generates a control command according to the motion data of each of the determined portions, and sends the control command to the robot M1 through the network 3, to control each moveable joint of the robot M1 to implement a motion of a determined portion of the operator M0 that is correlated with the moveable joint of the robot M1. In the embodiment, the control command includes the motion data of each of the determined portions of the operator M0) (see par. 16, 20 and 23 and Figures 1 and 4); wherein the robot comprises a robotic arm that includes the set of joints (see Figures 1 and 4).

Regarding claims 9 and 17, Lee et al. disclose a system and method for controlling a robot having a non-transitory computer-readable medium (see par. 14), further comprising capturing sensor data while the robot mimics the one or more movements (e.g., an image capturing module 101 captures the 3D images of the operator M0 in real-time using an image capturing device 2 while the operator M0 can control the robot M1 using motion according to actual situations of the robot M1) (see par. 11-12 and 22; Figures 1 and 4).

 
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 2013/0054028 A1) in view of Hatao et al. (Patent No.: Us 9,565,363 B1), as applied to claims above, and further in view of Song et al. (Patent No.: 8,265,791 B2).

Regarding claim 10 and 18, Lee et al.’ invention, as modified by Hatao et al., does not specifically disclose wherein the one or more movements comprises a target trajectory for a sensor array couple to the robot. 
However, Song et al. teach a system and methods for motion control of humanoid via an image of a user’s motion comprising a robot 200 having a controller 220, a camera 230, and a plurality of drive motors 240-1, 240-2, and 240-n. The robot 200 performs operations designated by the user's motions or moves end effectors of arms or legs in response to the user's motions (e.g., a target trajectory); wherein the camera 230 photographs an image of a region in a viewing direction of the robot 200 (e.g., a sensor array coupled to the robot having a target trajectory)(see col. 9, line 58 – col. 10, line 2; col. 6, lines 41- col. 7, line 3; Figures 1-3, and 10). 
Given the teaching of Song et al., it would have been obvious to one of ordinary skill in the art at the time of the invention was made to further modify Lee et al.’s invention to incorporate within said the robot (M1), a camera to obtain image of a region in a viewing direction of the robot as the robot performs operations designated by the user's motions and transmit the image in a to a remote controller through the wired/wireless network for further analysis.  
Doing so would enhance a system and method for controlling a robot having a non-transitory computer-readable medium configured to control a robot using human motion, obtain image of a region in a viewing direction of the robot as the robot performs operations designated by the user's motions and transmit the image in a to a remote controller through the wired/wireless network for further analysis.  

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 2013/0054028 A1) in view of Hatao et al. (Patent No.: Us 9,565,363 B1), as applied to claims above, and further in view of Yang et al. (Patent No.: 10,416,664 B2).

Regarding claims 6-7 and 15, Lee et al.’s invention, as modified by Hatao et al., does not specifically disclose the claim limitation.
However, Yang et al. teach an apparatus and method for controlling an unmanned aerial vehicle (UAV) based on a determined change in body portion of a user – e.g., hand or face portion (determined control data). As a movement distance and direction of the UAV is controlled based on the change of user body portion, it is understood that the propeller(s) / servo-motor(s)’ speed of the UAV is regulated accordingly to obtain stable movement of the UAV (see abstract, col. 2, lines 37-62; col. 3, lines 41-49; col. 4, lines 9-37, col. 7, line 65 - col. 8, line 42; Figures 1, 3A and 4A-4C).  
Given the teaching of Yang et al., it would have been obvious to one of ordinary skill in the art at the time of the invention was made to further modify Lee et al.’s invention to incorporate, within the system and method for controlling a robot, a mechanism / process for controlling the movement distance and direction of the UAV based on the change of user body portion   e.g., hand or face portion and regulating the propeller(s) / servo-motor(s)’ speed of the UAV  to obtain stable movement of the UAV. 
Doing so would enhance a system and method for controlling a robot having a non-transitory computer-readable medium configured to control a robot / UAV using human motion, control the movement distance and direction of the UAV based on the change of user body portion, and regulate the propeller(s) / servo-motor(s)’ speed of the UAV  to obtain stable movement of the UAV. 

Response to Argument

Applicant’s arguments filed on May 11, 2021, with respect to the rejections of claims as cited on the Office Action mailed on March 11, 2021, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claims: “Hatao would have to disclose that the robot is controlled in order to both mimic the movements of the user and generate, using a camera, image frames as the robot mimics the movements of the user” (added remark - see page. 7, second paragraph), the examiner respectfully disagreed with applicant’s allegation.  Applicant may consider that the claim limitations had been rejected under 35 U.S.C. 103 based on two-combine prior arts - Lee et al. in view of Hatao et al, and the examiner had shown, on record, reasons that the skilled artesian confronted with the same problem as the inventor and with no knowledge of the claimed invention would select the elements from the cited prior art references for combination in the manner claimed.  Applicant is kindly invited to consider the above Office Action to view the ground of rejection for the amendment of the claims.  

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /J.O.P/ Examiner, Art Unit 3664  
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664